DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Request for Continued Examination 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 has been entered. 

Claim Rejections - 35   § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.



Further, 2nd last paragraph, with respect to the limitation " at least one access opening of a different cathode to which current is applied such that the gas at least partially exits the different cathode through at least one of a plurality of distribution openings fluidly connecting the conduit to an exterior of the different cathode,” since the antecedent basis for the claim term "conduit" is the conduit of the cathode and not the both clauses around the conjunction “or” appear to be the same, making the claim indefinite. Further, there is antecedent basis for only one conduit, not for two conduits. Thus the conduit recited in the above limitation is presumed to refer to the conduit of the cathode, and not to the conduit of the different cathode. It is unclear how gas can exit the different cathode through the openings of the conduit of the cathode.

Claims 16-20 are rejected, because they also depend from the rejected claim 15. 

Allowable Subject Matter 

Claims 15-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.

Reasons for Allowable Subject Matter 

The prior art of record does not teach or render obvious the invention of claim 15 as a whole, including the limitation that the cathode comprises one or more access openings to access the conduit, and a plurality of distribution openings fluidly connecting the conduit to an exterior of the cathode, a cross-section area of a largest of the plurality of distribution openings being not more than 5% of the average cross- sectional area of the conduit, not more than 5% of the area of the smallest of the access openings, or both.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/SALIL JAIN/Examiner, Art Unit 1795